Citation Nr: 1420857	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by sleep disturbances, to include sleep apnea.

2.  Entitlement to service connection for a disorder manifested by chronic fatigue, to include chronic fatigue syndrome as a qualifying chronic disability under 38 C.F.R. § 3.317. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to October 1982 and from January 2004 to January 2005.  During his second period of active duty, the Veteran served in Kuwait and Iraq from February 15, 2004 to January 8, 2005, the Southwest Asia theater of operations, in support of Operation Iraqi Freedom. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Accordingly, the Board has restyled the claim for service connection for a disorder manifested by sleep disturbances, to include sleep apnea, as shown on the title page.


FINDINGS OF FACT

1.  Sleep apnea is related to active service. 

2.  The Veteran is not shown to have chronic fatigue syndrome, and his chronic fatigue has been attributed to sleep apnea and depressive disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The criteria for service connection for chronic fatigue, to include chronic fatigue syndrome as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that, through July 2006 and May 2012 VCAA letters, the Veteran was notified of the information and evidence necessary to substantiate the claims.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The July 2006 VCAA letter to the Veteran was provided prior to the initial unfavorable decision in February 2007, and addressed all five elements of the service connection claims.  After the Board directed the RO to further develop the case, to include consideration of the Veteran's appeal under the regulations for Gulf War Undiagnosed Illnesses, the RO accordingly sent a revised VCAA letter to the Veteran in May 2012.  The claims were subsequently readjudicated, most recently in a May 2013 supplemental statement of the case, which cures any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service records, VA examination reports, an Appeals Management Center (AMC) Medical Officer opinion, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in June 2012 and May 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As the reports of the VA examinations are based on the Veteran's medical history and described the symptoms in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).



Laws and Regulations

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(i). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

In September 2005, the Veteran reported problems sleeping at night.  He stated that he regularly woke up and could not get back to sleep.  He reported that he did not have this problem until he returned from Iraq, and he felt that his sleeping disturbances and chronic fatigue were directly related to his period of active service in Iraq. 

Private medical records from Dr. J.W. reflect a diagnosis of obstructive sleep apnea from September 2009.  A July 2012 progress note indicated that the Veteran had been using CPAP therapy for three years to treat his obstructive sleep apnea. 

In June 2012, the Veteran was afforded a VA examination to address chronic fatigue syndrome and sleep apnea.  The examiner found no prior or current diagnosis of chronic fatigue syndrome.  She also determined that there were no prior or current findings, signs, or symptoms attributable to chronic fatigue syndrome.  She noted that the Veteran's symptoms of sleep disturbances and fatigue were attributable to sleep apnea.  She referenced a diagnosis of obstructive sleep apnea confirmed by sleep study in 2009, and she opined that sleep apnea was at least as likely as not incurred in or caused by service.  The examiner's opinion reflected review of the claims file, and she noted the Veteran's lay statements regarding the onset of sleep disturbances and fatigue while on active duty, a service treatment record reflecting a loss of energy, and the Veteran's continued report of sleep disturbances, snoring, and fatigue leading up to the formal diagnosis of obstructive sleep apnea in 2009.  She explained that sleep disturbances and fatigue are consistent with symptoms of sleep apnea, and noted that there was no current evidence or diagnosis of chronic fatigue syndrome.  

In May 2013, the Veteran was afforded a VA mental disorders examination.  The examiner, a psychologist, noted a diagnosis of depressive disorder NOS.  In her analysis, she noted that the Veteran had reported problems with sleep in 2005, shortly after returning from deployment.  She stated that this symptom is associated with depression.  

An AMC Medical Officer opinion was requested in May 2013.  The medical officer, a physician, opined that the Veteran's claimed conditions of sleep disturbance and fatigue, which he noted were currently diagnosed as obstructive sleep apnea and depressive disorder NOS, were at least as likely as not incurred in or caused by service.  The medical officer's opinion reflected review of the claims file, and he provided an explanation to justify his conclusion.  He specifically concurred with the mental disorders VA examiner who recognized that both depressive disorder NOS and obstructive sleep apnea can cause sleep disorder and fatigue, and that it was not possible without resorting to speculation to determine what percentage of the Veteran's symptoms were attributable to depressive disorder NOS versus sleep apnea because the symptoms overlapped so closely. 

In refining the characterization of the issues on appeal, initially claimed as sleep disturbances and fatigue, chronic fatigue syndrome was specifically ruled out by a VA examiner in June 2012, and there is no history or diagnosis of chronic fatigue syndrome in either the Veteran's service treatment records or his post-service VA and private treatment records.  As such, the analysis for chronic fatigue syndrome under 38 C.F.R. § 3.317 is not applicable in this case.

Further, chronic fatigue has been attributed to sleep apnea by the June 2012 VA examiner, and the May 2013 VA examiner and May 2013 medical officer each determined that fatigue was a symptom of both sleep apnea and depressive disorder.  The RO granted service connection for depressive disorder NOS in September 2013, and the Board grants service connection for sleep apnea in this decision.  As a result, separate service connection for chronic fatigue is not warranted.  

The June 2012 VA examiner found the symptoms of sleep disturbance and fatigue to be attributable to sleep apnea, and the May 2013 VA examiner found these symptoms to be attributable to both sleep apnea and depressive disorder.  The record contains a clear diagnosis of obstructive sleep apnea after service, as well as competent and credible statements from the Veteran indicating that his symptoms of fatigue and sleep disturbances began in service.  The June 2012 VA examiner and May 2013 medical officer both found a medical nexus between the Veteran's sleep apnea and his active service.  

Given that all the elements of service connection for sleep apnea have been met, with a clear diagnosis and two medical opinions confirming a nexus between the current disabilities and active service, service connection is warranted for sleep apnea. 


ORDER

Service connection for sleep apnea is granted. 

Service connection for chronic fatigue is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


